DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 22 December 2021.

Response to Amendment
Claims 1, 3, 6, 9, and 16 have been amended. Claims 1-20 are pending. Independent claims 1, 9, and 16 were indicated in the previous action (Non-Final Rejection filed on 28 September 2021) as containing allowable subject matter.
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 12 and 13 under 35 USC 112(b), are withdrawn.

Response to Arguments
Applicant’s argument, see Remarks (p. 12, first para.), filed 22 December 2021, with respect to the rejections of claims 12 and 13 under 35 USC 112(b) has been fully considered and is persuasive. The rejections of the claims have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a plate-shaped filter body of a folded filter material including a plurality of folds; and
at least one sealing strip secured to a lateral edge of the filter body;
wherein adjacent folds of the filter body are connected to one another via a seam, follow one another in a longitudinal filter direction, and extend in a transverse filter direction; and
wherein the at least one sealing strip has at least one removal opening penetrating the at least one sealing strip and to which at least one removal nozzle for removing air flowing through the air filter is securable (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a ventilation system for a motor vehicle, comprising an air filter and  a housing, the air filter including:
a plate-shaped filter body of a folded filter material; and
at least one sealing strip secured to a lateral edge of the filter body;
wherein adjacent folds of the filter body are connected to one another via a seam, follow one another in a longitudinal filter direction, and extend in a transverse filter direction;
wherein the at least one sealing strip has at least one removal opening penetrating the at least one sealing strip and to which at least one removal nozzle for removing air flowing through the air filter is securable;
wherein the air filter is secured in a receiving space of the housing such that air is flowable through the air filter, and
wherein the at least one removal opening is coupled via the at least one removal nozzle to at least one air passage in the receiving space such that air is guidable out of the air filter via the at least one removal nozzle to the at least one air passage and out of the receiving space (claim 9) is considered to define patentable subject matter over the prior art.
Likewise, the concept of an air filter for a ventilation system of a motor vehicle, comprising:
a plate-shaped filter body of a folded filter material including a plurality of folds; and
at least one sealing strip secured to a longitudinal lateral edge of the filter body extending in a longitudinal filter direction;
wherein adjacent folds of the plurality of folds are connected to one another via a seam, follow one another in the longitudinal filter direction, and extend in a transverse filter direction; and
wherein the at least one sealing strip has at least one removal opening penetrating the at least one sealing strip and to which at least one removal nozzle for removing air flowing through the air filter is securable (claim 16) is considered to define patentable subject matter over the prior art.
The invention provides a means for the differential pressure measurement for monitoring the function of an air filter ([0033]) using an air tap configuration that is not complex ([0003]).
The closest prior art is regarded to be Arold (US 9,126,131 B2), which discloses an air filter for a ventilation system of a motor vehicle (Abstract) comprising an air filter 1 having a pleated (i.e., folded) filter medium 3 (Figs. 1 and 2; col. 3, lines 33, 49), wherein in an end wall of a filter frame 2 are disposed guide slots 20 (col. 3, lines 63-65) with hole-like openings (col. 4, line 38) into which guide pins 41 are inserted (col. 4, lines 1-2). However, Arold does not suggest that the openings can be used as removal openings to which a removal nozzle may be securable. Other prior arts use similar openings in filter frames for securing filters with pins, guides, or rods, such as Denninger et al. (US 2016/0243923 A1) and Haefner et al. (US 8,747,507 B2), but none of these contemplate the use of these openings for the securing of a nozzle or conduit. 
Boehrs et al. (US 2010/0043366 A1) discloses a structure 340 that appears to be an opening that is used for a pressure tap to monitor pressure within an air cleaner 300 (Fig. 8; [0122]). However, the opening is formed in an outlet 330 structure ([0114]) and not in a sealing strip of a filter body.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772